                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORRTH CAROLINA
                                  CHARLOTTE DIVISION
                                      3:20CV25-GCM

LARON BROWN,                  )
                              )
      Plaintiff,              )
                              )
vs.                           )                                 ORDER
                              )
BELK/CHANEL,                  )
                              )
      Defendant.              )
______________________________)

        This matter is before the Court upon Defendant Belk’s Motion to Dismiss pursuant to
Rule 12(b)(6) of the Federal Rules of Civil Procedure.1 A Roseboro notice was entered and sent
to Plaintiff warning Plaintiff that he must respond to Defendant’s motion by October 1, 2020 or
request an extension of time. Plaintiff has failed to respond or otherwise move to extend the time
to respond. The Court has reviewed the Defendant’s motion and finds that for the reasons stated
in Defendant’s Memorandum in Support of Motion to Dismiss Plaintiff’s Complaint (Doc. No.
5), the Complaint fails to state a claim upon which relief can be granted.
        IT IS THEREFORE ORDERED that Defendant’s Motion to Dismiss is hereby
GRANTED.
                                               Signed: October 5, 2020




1
  The pro se Plaintiff appears to treat Belk and Chanel as one entity. Plaintiff did not separately serve “Chanel” with
the Summons and Complaint.



            Case 3:20-cv-00025-GCM Document 7 Filed 10/05/20 Page 1 of 1
